 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the organization of Respondent's employees and actively represented those employees incollective bargaining. Cf Sunbeam Corporation, 98 NLRB 525In the opinion of the Trial Examiner it would frustrate the congressional intent as expressedin Section 9 (f), (g), and (h), and in its legislative history,4 to extend to the officers of theSublocal a present opportunity to cure past noncompliance Indeed, it is difficult to compre-hend, in view of the turnover in the officers of the Sublocal as shown by the record, howcompliance by its present officers could cure retroactively the noncompliance by an earlierstaff at the time which was crucial to the issuance of the present complaint. 5In any event, since the noncomplying Sublocal was the real party in interest, it was in factthe charging party. Wood Parts, Inc , 101 NLRB445. The complaint, which was based entirelyon its charges, should therefore be dismissed in its entirety Ibid, and cf. Sunbeam Corpora-tion, 98 NLRB 525 It is so recommended.41 e., to "[exert] pressures on unions to deny office to Communists" by withholding Boardassistance from noncomplying unions American Communications Association v. Douds, 339U. S. 382, 393.s It is also to be noted, from the General Counsel's representations as to noncompliance ofLocal 12-15 itself for a period prior to January 15, 1952, that there is present in this casethe same question now before the Supreme Court for decision in N L.R.B. v. Dant & Russe,Ltd , 344 U. S. 375 And see N. L. R. B. v. Nina Dye Works, 198 F. 2d 362 (C. A. 3), N. L. R. B.v.American Thread Co., 198 F 2d 137 (C. A. 5).CRUSE MOTORS, INC.andLODGE 1017 OF DISTRICT 64,INTERNATIONAL ASSOCIATION OF MACHINISTS, A.F.L.Case No. 1-CA-1333. June 1, 1953DECISION AND ORDEROn March 18, 1953, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take cettain affirmative action,as setforth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondentdid not engage in certain other alleged unfair labor practicesand recommended that the complaint be dismissed with respectto such allegations. Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. Therulings arehereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and brief,and the entire record in the case, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.iPursuant to the provisions of Section3(b)ofthe Act, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Herzog and Members Murdockand Peterson].105 NLRB No. 35 CRUSE MOTORS, INC.ORDER243Uponthe entire record in the case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNationalLabor Relations Board hereby orders that the Re-spondent,Cruse Motors,Inc., its officers,agents, succes-sors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with Lodge 1017 of District64, International Association of Machinists,A.F.L., as theexclusive representative of all mechanics,bodymen,painters,helpers,motorcycle driver, and stock clerks,but excludingexecutives,officeand clerical employees,guards,profes-sional employees,and supervisors as defined in the Act.(b) Interfering with, restraining,or coercing employees inthe exercise of rights guaranteed in the Act,by refusing tobargain collectively,by bargaining directly and individuallywith employees,or by unilaterally granting wage increases,or by any likeor related action.2.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(a) Upon request,bargain collectively with Lodge 1017 ofDistrict 64, International Association of Machinists,A.F.L,as the exclusive representative of the employees within theappropriate unit described above with respect to rates of pay,wages,hours of employment,and other conditions of employ-ment, and if an understanding is reached,embody such under-standing in a signed agreement.(b) Post at its premises in Providence,Rhode Island,copiesof the notice attached to the Intermediate Report marked"AppendixA."' Copiesof such notice,to be furnished by theRegional Director for the First Region,shall, after being dulysigned by the Respondent's representative,be posted by theRespondent immediately upon receipt thereof and be main-tainedby it for sixty(60) consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(c) NotifytheRegional Director for the First Region, inwriting,within ten(10) days from the date of this Order, astowhat steps the Respondent has taken to comply herewith.IT ISFURTHER ORDERED that the complaint be dismissedinsofar as it alleges that the Respondent violated Section 8(a) (I) of the Act by interrogating employees concerning theirattitudes towards collective bargaining.2 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof the words "A Decision and Order." In the event thatthis Order is enforced by decree of a United States Court of Appeals, the notice shall be furtheramended by substituting for thewords"Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an Order." 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding,brought under Section 10 (b) of the National Labor Relations Act (61 Stat.136)was heard in Providence,Rhode Island,on February 17, 1953,upon due notice. Thecomplaint,issued on January 23, 1953,by the General Counsel of the National Labor RelationsBoard, and based upon a charge duly filed by the Union and served,alleged,as subsequentlyamended without objection,that the Respondent,Cruse Motors,Inc., Providence,Rhode Island,had engaged in unfair labor practices proscribed by Section 8 (a) (1) and(5) of the Act byrefusing to bargain collectively with the Union,by bargaining individually with employeesconcerning conditions of employment,and granting wage increases,and by interrogating em-ployees concerning their attitudes towards collective bargaining.By answer duly filed theRespondent denied the commission of unfair labor practices.All parties were represented at the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses,to introduce relevant evidence,to argue orally, andto file briefs and proposed findings and conclusions.A memorandum and proposed findingsand conclusions were filed by the Respondent on March 5,1953.The Respondent's proposedfindings of fact contained in paragraphs I to N inclusive of its proposed findings and con-clusions are accepted.The conclusions in paragraph V thereof are rejected.On March 9,1953, the General Counsel filed a brief.Upon the entire record in the case, and from observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCruse Motors, Inc., is a RhodeIsland corporationwith its principaloffice and place ofbusiness inthe city of Providence, Rhode Island,where, sinceSeptember 30, 1952,it has beenengaged in the sale, servicing,repair,and distribution of new and used automobiles and trucksand relatedproducts.In this connection the Respondentholds a franchise from the ChryslerCorporationas a retail dealer forPlymouthand Dodge automobiles and trucks.From October 1, 1952, to January 31, 1953, theRespondentsoldnew automobiles valuedat $437,600,and parts and accessories and laborvalued at $131,500. During the same periodit purchased vehicles,parts,and accessories from sources in Detroit,Michigan,in the amountof $260,000; and purchased locally new vehicles,which originatedin Detroit,valued at$96,000. All the Respondent's sales are made locally.It is conceded, and found,that the Respondent is engaged in commercewithinthe meaningof the Act. N. L. R. B.v. Ken RoseMotors, 193 F. 2d 769 (C. A. 1); N. L. R. B. v.SomervilleBuick, 194 F. 2d 56 (C. A. 1); cf. N. L. R. B.v. Daniels,202 F. 2d 579 (C. A. 6).II.THE LABOR ORGANIZATION INVOLVEDLodge 1017 of District64, International Association of Machinists,A. F. L— the Unionherein,is a labor organization admitting to membership employees of the Respondent.Ill.THE UNFAIR LABOR PRACTICESPrior to September 30, 1952,O'Keefe Motors,Inc., with which firm the Respondent had noconnection,operated a retail automobile business,under franchise for the sale and servicingof Dodge and Plymouth automobiles and trucks at the location now occupied by the Respondent:1200 North Main Street,in the city of Providence.On May 15, 1952, in Case No. 1-RC-274,the service department,or shop, employees ofO'Keefe elected the Union as their exclusive collective-bargaining representative, and on May23, 1952, the Union was duly certified as such by the Board.The appropriate bargaining unitwas as follows:Allmechanics,bodymen, painters,helpers,motorcycle driver, and stock clerks, butexcluding executives,office and clerical employees,guards, professional employees, andsupervisors as defined in the Act. ii In the present case it was stipulated,and it is found, that the categories of employees inthe certified unit, with the addition of the janitor(who voted in the election)constitute an ap-propriate bargaining unit of the Respondent's employees. CRUSE MOTORS,INC.245Thereafter,about July 1,1952,O'Keefe and the Union entered into a written collective-bargaining contract covering the employees in the unit and containing a clause providing thatthe contract should cover any other shops which O'Keefe might operate in the future; andfurther,that it should be applicable in the event of any shift of geographical location.During the course of the negotiations,the Union also attempted to secure from O'Keefea contract clause binding any successor in title to the terms of the agreement;but iii thiseffort the Union was unsuccessful,and the contract was executed without any such clause.On September 15, 1952,O'Keefe and the Respondent entered into a written sales agree-ment in which O'Keefe contracted to sell to the Respondent certain of O'Keefe's propertyat the North Main Street location.So far as appears,thiswas the only automobile business owned or operated by O'Keefeat that time,though it seems to have been contemplated and understood that at the transferof the Main Street location to Cruse,he (O'Keefe)would continue in business at some otherlocation.The sales agreement provided,inter alia,as follows:Cruse to take the following described property of O'Keefe's used by O'Keefe in the oper-ation of his Dodge and Plymouth business.All parts and accessories,which are not obsolete(as obsolete is understood in theautomobile service business)for Dodge and Plymouth automobiles and Dodge trucks;All tools and equipment owned outright by the Seller and currently used by it in carry-ing on its business except signs bearing the Seller's name,All office furniture and equipment owned by the Seller and currently used by it in itsbusiness except such office furniture as has been personally used by Mr.G. MerlynO'Keefe.The agreement set no specific price for the above property;the amount was to be subjectto later agreement of the parties;or failing agreement,was to be set by arbitrators.Cruse assumed O'Keefe's obligations under "Car Life Guarantee"policies issued byO'Keefe prior to delivery of the property. Provision was made for reimbursement to Crusefor the assumption of this obligation by deduction from the purchase price. O'Keefe agreedto indemnify Cruse for any liability of the latter as transferee for any of O'Keefe's Federal,State,or city unpaid taxes.Cruse was given the option of taking over O'Keefe's advertisingreserve with the Dodge Division of Chrysler Corporation,upon payment therefor.O'Keefe agreed to use his best efforts to obtain a satisfactory transfer to Cruse of O'Keefe'slease upon the premises,the agreement being contingent upon the securing of such a transfer.Cruse agreed to use hisbestefforts to obtain a franchise for the sale of Dodge and Plymouthautomobiles and trucks,the agreement likewise being contingent upon the securing of suchfranchise.Cruse assumed by the contract only such of O'Keefe's obligations as are mentioned above.All the conditions of the contract being satisfied,the transfer was effected on September30, 1952. Some modification of the sales agreement was made at the time of closing, per-mitting O'Keefe to retain certain parts and equipment which he indicated a desire to keep.All told, O'Keefe retained assets valued at about$81,000,made up as follows:Used cars$35,000; accounts receivable$4,000 to $5,000; company cars $10,000; parts$9,500; servicetruck $1,200; furniture$1,500;miscellaneous items $500;and cash $20,000. The totalpurchase price paid by Cruse was in the neighborhood of $45,000 made up about as follows:parts $20,000; equipment$14,000; furniture$6,000; and the remainder miscellaneous items.Upon the effectuation of the transfer on September 30, 1952,O'Keefe removed from thepremises,the Respondent moved in,and has continued since that date to operate the same typeof business,selling and servicing Dodge and Plymouth vehicles and parts under franchise,and the purchase,sale, and service of used cars.Cruse secured his initial stock of new cars,valued at about $96,000,from Universal CIT,a financing organization,which had originally held the cars for O'Keefe on trust receipts.Cruse took these over.Shortly before September 30, 1952,O'Keefe leased premises in East Providence, RhodeIsland,where,after or simultaneously with the transfer,he began the operation of anothercar business.At that location O'Keefe now has a franchise for the sale and service of cer-tain new foreign cars,and also sells used cars and parts.The property from the North MainStreet location which O'Keefe retained was presumably removed to and used at his EastProvidence location.When he moved,O'Keefe took his sales force along with him.However, the other em-ployees,including the auditor and the service manager, remained with Cruse.On leaving,O'Keefe informed the employees in the bargaining unit, 13 in number,that he had sold the 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness to Cruse and that they should make theirarrangementsfor employment directlywith the latter. On taking over, Harold J. Cruse, the Respondent's president, told the em-ployees in the bargaining unit to report the next day, and he would see what could be ar-ranged about employment. Eleven of the thirteen employees reported for work the next day.Two, for reasons not disclosed, did not report. The 11 were put to work by the Respondent.Thus, of the 13 employees on O'Keefe's September 30, 1952, payroll, 11 were on Cruse'sOctober 8, 1952, payroll. Since September 30, 1952, the employees in the unit have con-tinued to perform the same type of work as they did for O'Keefe, but as employees of theRespondent. Six of the original eleven were still in the Respondent's employ on January 29,1953. The number of employees in the unit has remained substantially the same at all timessince the transfer.On October 6, 1952, Union Representatives BabbitandKelly called on President Cruse of theRespondent and asked that the Respondent recognize the Union as the representative of theemployees in the appropriateunit.President Cruse replied that since he had just taken overthe business, he would like a few days in which to think the matter over. After the union repre-sentatives left, Cruse asked the union steward, Fenezio, a rank-and-file employee, whetherthe employees in the unit wanted the Union to represent them. Fenezio suggested that Crusecontact the men individually himself. Cruse thereupon called a meeting of the employees in theunit, told them of the Union's visit, said that he had no "axe to grind" either for or against theUnion, and asked how the employees wanted the matter handled. Receiving no answer, Crusetold the employees to think the matter over and let him know by the following afternoon.On the followingmorning agroup of employees came to Cruse and told him that the em-ployees had "agreedamong themselves to leave it as it was right at that particular time."This Cruse interpreted to mean that the employees did not wish any representation.On October 10, 1952, Union Representative Babbit contacted President Cruse for ananswer with respect to the Union's request for recognition. Cruse told Babbit that he wouldrather have an election.On October 29, 1952, the Union filed with the Board a petition for an election among theRespondent's employees in the appropriate unit, based on newly signed designation cards.However, the Regional Office of the Board informed the Union that the petition could notbe processed because there was an outstanding valid certification in effect.Sometime in October 1952 (the exact date is not clear) the Respondent granted the em-ployees in the appropriateunit a wage increaseof 15 cents per hour and a paid holiday onOctober 12, 1952. It gave no notice to nor consulted with the Union concerning these mattersThe answer admits theallegationin the complaint that the Respondentbargaineddirectlyand individually with the unit employees respecting rates of pay and hours of employment, andgranted wage increases.On October 31, 1952, hearing of the Respondent's unilateral action with respect to thewage increase and the paid holiday, Union Representatives Reardon, Babbit, and Kelly calledon President Cruse, and, the latter being ill, were referred to his assistant, Barton. Reardonasked if the Respondent was going to recognize the Union. Barton replied that since Crusedid not sign the contract he did not feel under any obligation to accept it. Reardon respondedthat unless recognition were extended by November 3, the Union would file charges of refusalto bargain. Recognition not being forthcoming, the Union, on November 4, 1952, withdrew itspetition and filed the instant charge.ConclusionsThe substantial issue is whether the Respondent is a successor employer within the mean-ing of Board decisions. The General Counsel contends that it is; the Respondent that it is not.A certification by the Board to the fact that a Union is the exclusive bargaining repre-sentative of employees within the meaning of the Act creates a presumption of majoritystatus,rebuttable during the first year of the certification only by a showing of unusualcircumstances; and thereafter by evidence raising doubt as to continued majority status.Celanese Corp., 95 NLRB 664; Southerland's Tennessee Company, Inc., 102 NLRB 1178. In theinterest of stabilized industrial relationships Board certifications based upon secret-ballotelectionsmust be effective for a reasonable period; and during that time even revocationsof designation, save in unusual situations, do not impair the validity of the certificate. Ap-palachian Power Co., 140 F. 2d 217, 239-42 (C. A. 4); and see Whittier Mills, 111 F. 2d 474(C. A. 5); Gatke Corp., 162 F. 2d 252 (C, A. 7); Geraldine Novelty Co., 173 F. 2d 14 (C. A. 2),Sanson Hosiery Mills, 195 F. 2d 350 (C. A'. 5), cert. den. 344 U. S. 863; Reeder Motor Co.,96 NLRB 831; Poole Foundry Co., 192 F. 2d 740 (C. A. 4), cert. den. 324 U. S. 954. CRUSE MOTORS, INC.247In the instant case the asserted oral revocation of designation by the employees, occurringwithin the first year of the certification, largely hearsay; and in the circumstances of sub-stantially lesser evidential value than their prior formal secret-ballot choice, is insufficientto overcome the presumption raised by the certificate. If then, the certification is binding onthe Respondent, its vitality continued unabated by the asserted defection.A mere change in ownership of the employment enterprise is not so unusual a circumstanceas to affect the certification. Where the enterprise remains essentially the same, the obli-gation to bargain of a prior employer devolves upon his successor in title. A purchaser insuch a situation is a successor employer. Armato, 199 F. 2d 800 (C. A. 7); Southerland'sTennessee Company, Inc., 102 NLRB 1178; Allan W. Fleming, 91 NLRB 612; Blair Quarries,Inc., 152 F. 2d 25 (C. A. 4). "It is the employing industry that is sought to be regulated andbrought within the corrective and remedial provisions of the Act in the interest of industrialpeace. . . . It needs no demonstration that the strife which is sought to be averted is no lessan object of legislative solicitude when contract, death, or operation of law brings aboutchange of ownership in the employing agency." Kiddie Kover Co., 105 F. 2d 179, 183 (C. A. 6).Where, however, the nature or extent of the employing enterprise, or the work of the em-ployees, is substantially changed, the transfer of a part, or even all, of the physical assetsdoes not carry along with it the duty of the former owner to continue bargaining with theformer exclusive representative. Herman Lowenstein, 75 NLRB 377; Sewell Mfg. Co., 72NLRB 85; Tampa Transit Lines, 71 NLRB 742. The purchaser in such a situation is not asuccessor employer. The controlling fact in each case is therefore whether the employmententerprise substantially or essentially continues under the new ownership as before.The Respondent contends that the doctrine of successorship is applicable only where thepurchaser takes all or substantially all the assets of the prior owner; and particularly, thatthe principle is inapplicable where the seller remains actively in a competitive business andremains bound at the competing location by the express terms of a union contract antedatingthe transfer.Thus the Respondent points to the following facts as refuting any conclusion that it is asuccessor employer to O'Keefe: (1) The Respondent did not purchase all the assets of O'Keefe;ithas been seen that the value of the assets of the business retained by O'Keefe was almosttwice the value of those sold to theRespondent; (2) the Union secured a contract with O'Keefe,and that during the negotiations therefor it sought a clause making the contract binding upona purchaser, but did not get it; (3) O'Keefe is presently in business at another location andsubject to the contract; (4) the Respondent negotiated its own lease of the premises directlyfrom the owner, and secured its own franchise directly from Chrysler; (5) the Respondentdid not purchase any of O'Keefe's good will, accounts receivable, or cash; or assume allO'Keefe's obligations; (6) O'Keefe's employees were not transferred or assigned to theRespondent, but directed to make their own arrangements with the Respondent, which theydid; (7) in sum, that the Respondent's business is substantially a new one, different fromO'Keefe's.That O'Keefe did not sell to the Respondent all the assets used in his Main Street business,while a factor to be weighed in determining whether the enterprise conducted by the Re-spondent was essentially the operation conducted by O'Keefe, is not controlling where thequalitative factors of continuity of enterprise remain essentially unchanged. Thus, save fornew ownership, different vehicles and salesmen, presumably some new equipment and furni-ture in part, and the Respondent's own cash account, good will, and receivables, there wasno change in the nature of the business conducted or its manner, the employees affected,their immediate supervision, nor the character of, the employees' work. The Respondentcontinued without interruption of operations to do what O'Keefe had done at the same loca-tion and which O'Keefe could no longer do, lacking a franchise: sell and service Dodge andPlymouth automobiles and trucks. So far as Dodge and Plymouth customers were concerned,they did business with the enterprise on one day with O'Keefe in charge, and on the follow-ing day with Cruse in charge, but without other visible substantial change. So far as the em-ployees in the appropriate unit were concerned, the sale effected no change whatever exceptas to the identity of their employer. They in essence left their work places one evening as theemployees of O'Keefe and returned to them the next morning as the employees of Cruse,continuing to perform the identical services, and in the same way, for Cruse that they hadrendered for O'Keefe, and for a time under the same conditions of employment. That thiscontinuitywas not pursuant to express agreement between O'Keefe and Cruse is not con-trolling where, as here, it constituted a continuity of employment enterprise, though it mightbe controlling where the succession was otherwise in character.291555 0 - 54 - 17 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis,inmy judgement,constituted the Respondent a successor to O'Keefe within themeaning of Board and court decisions.The Respondent purchased substantial assets fromO'Keefe necessary to, and intended for, the operation of the same kind of enterprise; itcontinued the operation of the business and the service department as before;the supervisorof the unit employees--the service manager--remained the same; with two exceptions theemployees in the unit remained the same.Upon these facts I conclude that the employment enterprise continued substantially undertheRespondent as under O'Keefe,and that the transfer constituted essentially merely achange in ownership. The Board said in the case of Northwest Glove Co., Inc., 74 NLRB 1697,1699(transfer from partnership to corporation and reconversion from war to civilian produc-tion):Conversion of the business from war to civilian production, which would have been neces-sary no matter who owned it if it was to be continued,was accomplished without changingitsessential character of operations.The corporation continued to manufacture anddistribute the same product as the partnership;used the same plant and equipment;retained the distinctive portion of the partnership's trade name;initially recruiteditsworking force exclusively from a pool consisting of the partnership's laid-off em-ployees; and at all times thereafter had a working force ofwhicha majority consistedof employees who had formerly been employed by the partnership. Upon the basis of theentire record,we find that the corporation took over and continued the business formerlyconducted by the partnership, that it is the partnership's successor, and that the changein structure from partnership to corporation did not change the relationship of the em-ployees to the business.That the Respondent may not have been bound by O'Keefe's contract with the Union--indeedthat the contract may be construed as specifically rejecting such an obligation--is not con-trolling.Whether the Respondent was required by the statute to continue dealing with theUnion as the exclusive representative of its employees is a matter of interpretation of theAct and not of the contract. Though the contract may create private rights and duties en-forceable under other laws,so far as this statute is concerned,the obligation to bargainis one neither created nor alterable by private agreement.'Nor is it dispositive that O'Keefe established a new automobile business at another loca-tion.That his operation there may be subject to the contract is not quite the same as sayingthat it is subject to the Act. The obligations which parties assume by agreement are notnecessarily what may be required by law. But I do not find it necessary to pass upon theextent of O'Keefe's present duties under the statute.Whatever they maybe, the importantfact here is that the employment enterprise which he operated on Main Street is essentiallythe enterprise now conducted at that location by the Respondent,and that the Respondent isa successor to O'Keefe within the meaning of Board and court decision.In the case of AllanW. Fleming, 91 NLRB 612, which involved the transfer of a DeSoto-Plymouth automobileagency from one Fleming to one Gore,Fleming continuing as a corporate enterprise, theBoard, in finding Gore a successor, said:We note that...Gore relies particularly on the fact that he has not taken overFleming's franchise or all of its employees,and that he has hired some new employees.However, he does not deny or otherwise controvert the allegations....that he haspurchased Fleming's assets(with the exception of the franchise),and is continuing thesame business,at the same location,with the same supervisor,and with some of thesame employees.Furthermore, he does not contend that the nature of the unit has beenchanged as a result of the change in ownership or the hiring of new employees.We have previously held that where,after a direction of election has been issued, thebusiness involved is sold,but there is no change in any essential attribute of the em-ployment relationship, the direction is to be construed as providing for an electionamong the employees of the successor.Under the circumstances of this case, we areconvinced that, except for the substitution of Gore for Fleming, the relationshipbetween the employees in the unit and their Employer has remained essentially un-changed.We therefore find,...that Gore is a successor to Fleming....2Save as modified by Section 8 (d) of the Act or affected by policy principles inapplicablehere. CRUSE MOTORS, INC.249The Respondent here distinguishes the Fleming case on the ground that Gore purchased allthe assets of Fleming. I do not think that a distinguishing factor in the presented circum-stances.The ultimate test, in my judgment, is one of continuity of the employing enter-prise,and not of continuity of title to the assets; the latter is some, but not necessarilyconclusive, indication as to the former.It is therefore found that the Respondent was and is obligated to continue to recognize andto bargain with the Union as the exclusive representative of its employees in the appropriateunit.The case of Herman Loewenstein, Inc., 75 NLRB 377, cited by the Respondent as supportingthe principle that a failure to purchase all the assets of a predecessor negates any con-clusion of successorship, is distinguishable. The issue in that case was whether the Boardshould direct an election where two rival unions had presented conflicting claims for recog-nition.One of the unions contended before the Board that no election should be directed, forthe reason, inter alia, that the employer was a successor to a former employer who had solehim some of the physical assets, and that the union had a contract with the former employerwhich was thus a bar to an election.The purchaser there, however, was not a successor. He planned to conduct a differentoperation than his predecessor. The Board noted that he retained only such of the seller'semployees as were "considered qualified to do the different type of work required in [ thepurchaser's) operations."In addition, as the Board further noted, the contract with the seller, even if consideredbinding on the purchaser, was about to expire, and would not have constituted a bar to anelection. Thus, there being no contract or any outstanding certification barring it, an electionwould have been appropriate under the Board's decisional policies even if there had been nochange of employers, or even if the purchaser had been a successor employer.The case of Sewell Mfg. Co., 72 NLRB 85, is likewise distinguishable. There 3 plants form-erly operating as 1 manufacturing enterprise were split in title, 2 being sold to new ownersand both employers operating thereafter as business competitors. The sale included only the2 buildings, and substantially none of the equipment or machinery. The issue was whetherthe purchasers of the 2 plants were obligated to remedy some of the unfair labor practicescommitted there by the predecessor, who was continuing his same business at the third plant.This sale constituted, as the Trial Examiner there found, not a sale of the business enter-prise, but "nothing more than a sale of real estate." The unit did not remain intact, as it didhere.Similarly with the Tampa Transit Lines case, 71,NLRB 743. There, the Tampa ElectricCo., whose principal business was the generation and sale of electric energy, also operateda bus company in Tampa, Florida, under collective-bargaining contract. Another company,Tampa Transit Lines, similarly operated public transportation in Tampa, also apparentlyunder contract with the same union. Tampa Electric sold its bus lines to Tampa Transit.Upon petition by a rival union for an election at Tampa Transit, the contracting union claimedthat its contract with Tampa Electric was a bar, on the ground that Tampa Transit was asuccessor to Tampa Electric. The Board ruled,to the cbntra'ry. It is seen that in that case thetransfer involved the integration of two different appropriate units, each operating underseparate bargaining contracts with different employers, and further that the transfer sub-stantially altered the scope of the employment enterprise. That case is consequently in-applicable here.It is therefore found that the Respondent refused, on and after October 10, 1952, in viola-tion of the Act, to bargain with the Union by its specific refusals to do so, and by bargainingdirectlywith individual employees respecting conditions of employment and granting wageincreases to employees in the unit without notice to and consultation with the Union. It isfurther found that by those actions the Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act.However, I do not find President Cruse's questioning of the employees as to whether ornot they wished the Union to represent them, to constitute interrogation of employees inviolation of Section 8 (a) (1) of the Act, as alleged. Cruse first directed his inquiry as to theemployees' desires to the union steward. Though the steward was an employee, I find thatCruse's question was directed to him in his capacity of a union official. Cruse's questioningof the employees was done pursuant to the suggestion of the steward. Under those circum-stances, I find no unlawful interrogation within the meaning of the cases of Standard-Coosa-Thatcher, 85 NLRB 1358; F. C. Russell Co., 92 NLRB 206; Apex Toledo Corp., 101 NLRB807. It will therefore be recommended that that allegation of the complaint be dismissed. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in connection withthe operations of the Respondent set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I will recommendthat it cease and desist therefrom and take certain affirmative action to effectuate the policiesof the Act.Ithas been found that the Respondent has refused to bargain collectively with the Union asthe exclusive representative of the employees in the appropriate unit. I shall therefore rec-ommend that the Respondent, upon request, bargain collectively with the Union as such repre-sentative, and, in the event that an understanding is reached, embody such understanding in asigned agreement.Itwill also be recommended that the Respondent cease and desist from refusing to bargaincollectivelywith the Union; and further, that it cease and desist from interfering with, re-straining, and coercing its employees in the exercise of organizational rights guaranteed inSection 7 of the Act, by refusing to bargain collectively, by bargaining directly and individuallywith employees, and by unilaterally granting wage increases or by any like or related action.Itwill further be recommended that the allegation that the Respondent violated Section 8 (a)(1) of the Ac( by interrogation of its employees be dismissed.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Lodge 1017 of District 64, International Association of Machinists, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.CruseMotors, Inc., Providence, Rhode Island, is engaged in commerce within themeaning of the Act.3.All mechanics, bodymen, painters, helpers, janitor, motorcycle driver, and stock clerks,but excluding executives, office and clerical employees, guards, professional employees, andsupervisors as defined in the Act, constitute a unit of the Respondent's employees appro-priate for the purposes of collective bargaining within the meaning of Section 9 (b) of the Act.4.Lodge 1017 of District 64, International Association of Machinists, A. F. L., was onMay 23, September 30, October 1, 6, 10, and 31, 1952, and at all intervening times, and at alltimes since has been, the exclusive representative of all employees in the aforesaid appro-priate unit for the purposes of collective bargaining, within the meaning of the Act.5.By refusing, on October 10, 1952, and thereafter, to bargain collectively with the above-named Union, the Respondent has engaged in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8.The Respondent did not commit unfair labor practices by interrogating employees con-cerning their attitudes towards collective bargaining.[Recommendations omitted form publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that: POLK BROTHERS CENTRAL APPLIANCE251WE WILL bargaincollectively,upon request, withLodge 1017of District 64, inter-national Association of Machinists,A, F. L., as theexclusive representative of all ourmechanics,bodymen,painters,helpers,janitor,motorcycle driver, and stock clerks,but excluding executives,office and clerical employees,guards,professional employees,and supervisors as defined in the Act.If an understanding is reached,we will embodysuch understanding in a signed agreement.WE WILL NOT,by refusing to bargain collectively,by unilaterally changing bargain-able terms or conditions of employment,or by bargaining directly and individually withemployees,or by any like or related action,interferewith,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor organizations,to join or assist Lodge1017of District 64, International Association of Machinists,A. F, L., or anyother labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection,or to refrain from any and all such activi-ties,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Sec-tion 8(a) (3) of the National Labor Relations Act.All our employees are free to become,remain,or refrain from becoming members of theabove-named union,or any other labor organization,except insofar as membership may belawfully required pursuant to Section 8 (a) (3) of the Act.CRUSE MOTORS, INC.Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.POLK BROTHERS CENTRAL APPLIANCE AND FURNITURECOMPANYandWAREHOUSE AND MAIL ORDER EMPLOY-EES UNION, LOCAL #743, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS, AFL, Petitioner. Case No. 13-RC-3113.June 1, 1953DECISION AND ORDERUpon a petitionduly filedunder Section 9 (c) of the NationalLaborRelationsAct, a hearingwas held before Virginia M.McElroy, hearingofficer.The hearingofficer's rulings madeat the hearing are free fromprejudicialerror andare herebyaffirmed.Pursuant to the provisions of Section3 (b) of the Act, theBoard has delegated its powers in connection with this case toathree-memberpanel[MembersHouston,Styles, andPeterson ] .Upon the entire record in this case,the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.Thelabor organizationsinvolvedclaim to representemployees of the Employer.105 NLRB No. 37.